Citation Nr: 0501857	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  03-27 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an effective date prior to October 1, 2002, 
for payment of spina bifida benefits at Level III.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The claimant is the son of a veteran who had active service 
from August 1968 to March 1970, with duty in the Republic of 
Vietnam which extended from January 1969 to March 1970.

The claimant was initially granted a monthly monetary 
allowance, as the child of a Vietnam veteran with spina 
bifida, under 38 U.S.C.A. § 1805, 38 C.F.R. § 3.814, by 
rating action in September 1998.  The benefits were awarded 
at Level I, effective from October 1, 1997.  The RO 
subsequently determined that the claimant should instead be 
paid at Level II, effective from October 1, 1997.

This matter now comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  The RO granted benefits under 38 U.S.C.A. 
§ 1805 at Level III, effective from October 1, 2002, 
indicated as being the date of receipt by VA of the claim for 
an increase.  The claimant expressed disagreement with the 
effective date assigned.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the claimant 
if further action is required on his part.

REMAND

The claimant disagreed with the effective date of October 1, 
2002, assigned for benefits granted under 38 U.S.C.A. § 1805 
at Level III.  The Denver VARO assigned that effective date 
on the basis that it was the date of receipt of his claim for 
a higher level of benefits, as shown by a date stamp at the 
Denver RO.  The claimant's VA Form 21-4138, on which he 
claimed Level III benefits, bears the veteran's signature and 
the handwritten date "07/13/01."  However, that document 
also bears the Denver RO's date stamp reflecting receipt on 
October 1, 2002, with no indication of earlier receipt by VA.  
The claimant contends that he filed a claim for increased 
spina bifida benefits prior to October 1, 2002.  

With his notice of disagreement, the claimant submitted a 
duplicate copy of the aforementioned VA Form 21-4138, 
reflecting July 13, 2001, as the date on which he signed it.  
A statement of the case was issued by a Decision Review 
Officer at the Denver RO in August 2003.  With his 
substantive appeal, the claimant stated that he had submitted 
his claim for increased benefits to a particular named 
representative in the "Oxnard office" (apparently a 
California county veterans service office) in August 2001.  
The claimant further asserted that the individual in the 
Oxnard office had told him that he had sent the claim 
(presumably to VA) and resent it every time the claimant 
called to check on the progress of his claim.  The claimant 
essentially contends that the Oxnard representative 
erroneously submitted his spina bifida claim to the Los 
Angeles VARO instead of the Denver RO, which is the agency of 
original jurisdiction for this claim.

As shown by evidence in the claimant's spina bifida benefits 
claims file, in April 2003 the claimant appointed the 
Military Order of the Purple Heart of the U.S.A. as his 
representative.  MOPH is the current representative.

In November 2003, the Denver RO notified the claimant that he 
needed to submit evidence showing that his claim was received 
in the Los Angeles VARO before October 1, 2002.

The claimant replied in December 2003 that, as requested, he 
had obtained additional information regarding the earlier 
submission of his claim.  Evidence submitted included a 
statement and also a copy of a Document Transmittal and 
Request for Action letter dated in August 2001 by a Veterans 
Claims Officer at the Division of Veteran Services of the 
Public Social Services Agency for the County of Ventura in 
Oxnard, CA, and addressed to the VARO in Los Angeles, CA.  

It does not appear that the RO reviewed this additional 
pertinent evidence received after the SOC was issued, as a 
supplemental statement of the case (SSOC) was not issued 
before the case was certified to the Board and the appellate 
record transferred as required by 38 C.F.R. § 19.31(b)(1).   

In addition, the claimant's current representative points out 
prior difficulties shown in the file with associating mail in 
this claim with the correct folder.  He suggests the 
possibility that the claimant's documents are in a "military 
file" at the Los Angeles RO, as a veteran could not be 
identified using the non-veteran claimant's social security 
number, or that the documents were associated with his 
veteran father's claims file.  He requests that a search of 
these files be made.  

The Board notes that, as of October 2001, all spina bifida 
benefits claims files are maintained at the Denver VARO, as 
the national center for processing spina bifida claims.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should review the claims file 
and ensure that all notice and assiatance 
obligations under the Veterans Claims 
Assiatance Act of 2000 have been satisfied 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any other 
applicable legal precedent. 

2.  The RO should determine where the 
claimant's veteran father's claim file is 
located, and request a search of his claims 
file for documents pertaining to a claim 
for increased benefits for spina bifida for 
the claimant as a child of the veteran.  

3.  The RO should also request a search for 
a claim submitted by the claimant in August 
2001, or thereafter, at the Los Angeles RO 
of a VA file where mail is placed that is 
not able to be associated with a veteran's 
file, possibly called a "military file".  
The search should include searching under 
both the claimant's name and his father's 
name, the claimant's Social Security 
number, the veteran father's Social 
Security number, and the veteran father's 
VA claim number.  (See VA Form 21-0304, the 
original application for spina bifida 
benefits.)

4.  After the above has been accomplished, 
and after undertaking any other development 
deemed essential, the RO should 
readjudicate the claimant's claim with 
consideration of the evidence submitted by 
the claimant in December 2003 and any other 
additional evidence added to the record 
subsequent to the August 2003 statement of 
the case.  

If the benefit sought on appeal remains denied, the claimant 
and his representative, if any, should be provided a 
supplemental statement of the case containing notice of all 
relevant actions taken on the claim, to include a summary of 
the evidence and discussion of all pertinent regulations.  An 
appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


